 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 370 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2004 
Ms. Waters (for herself, Ms. Lee, Ms. Watson, Mr. Brown of Ohio, Mr. Conyers, Mr. Emanuel, Mr. Pallone, Mr. Rangel, Mr. Lewis of Georgia, Ms. Corrine Brown of Florida, Mr. Hastings of Florida, Mr. Davis of Illinois, Ms. Majette, Mr. Owens, Ms. Norton, Mr. Meeks of New York, Mr. Clyburn, Mr. Payne, Mr. Watt, Mr. Ballance, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Ms. Kilpatrick, Mrs. Jones of Ohio, Mrs. Christensen, Mr. Cummings, Ms. Jackson-Lee of Texas, Ms. Woolsey, Ms. Eddie Bernice Johnson of Texas, Mr. Delahunt, Mr. Grijalva, Ms. Schakowsky, Mr. Kucinich, Mr. Towns, and Mr. Fattah) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the United States should support the principles of democracy and constitutional rule in the Republic of Haiti, and for other purposes. 
 
Whereas Jean-Bertrand Aristide was elected President of Haiti and sworn in on February 7, 2001, and his term expires on February 7, 2006; 
Whereas on September 4, 2002, the Organization of American States (OAS), with the support of the United States, passed Resolution 822 in order to strengthen democracy in the Republic of Haiti; 
Whereas Resolution 822 calls upon the international community to provide assistance to the Government of Haiti to support the professional development of an independent police institution in Haiti; 
Whereas the Haitian police force consists of approximately 4,000 officers and is responsible for the protection of a population of over 8,000,000 people; and 
Whereas the Haitian police force is struggling to protect the population of Haiti from violent acts initiated by groups of thugs, heavily-armed former members of Haiti’s disbanded army, and members of the Front for the Advancement and Progress of Haiti (FRAPH), a paramilitary organization: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)the United States should support the principles of democracy and constitutional rule in the Republic of Haiti, under which President Jean-Bertrand Aristide was elected, and oppose any and all attempts to remove President Aristide from office prior to the completion of his term under the Constitution of Haiti; 
(2)the United States should condemn the violent activities of groups of thugs, former members of Haiti’s disbanded army, and paramilitary organizations in Haiti; and 
(3)the United States, working with the United Nations, the Organization of American States (OAS), and other countries, should immediately provide assistance to Haiti to strengthen, reinforce, and professionalize the Haitian police force in order to enable the Haitian police force to restore law and order and preserve democracy in Haiti. 
 
